Opinion by
Judge Elliott:
We are of opinion that the plaintiffs’ petition in this action set out a good cause of action, and the question as to whether there are any grounds made out for reversal depends for solution on whether this court can take judicial notice of the appellants’ bill of exceptions.
The judgment in this action was rendered at the November term, 1877, of the Washington Court of Common Pleas, and at that term appellants’ motion for a new trial was overruled, and time given them until the first day of the ensuing May term of the same court to prepare and file their bill of exceptions. The records of the first day of the May term of the court, 1878, do not show that any motion or order in this case was made on that day, but the record does show that on the 6th day of the court the following order was made in this suit.